Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 11/13/2020.  Claims 1-20 are pending.  Claims 1, 19, and 20 are independent.  Claim 6 has been withdrawn.  Claims 3-5, 7-14, and 19 have been withdrawn by the examiner for the reason(s) stated below.
Election/Restrictions
Applicant’s election of Species A (Figures 1-9) for the Tool Exchanger and Species R (Figures 15A-16) for the Surgical Tool in the reply filed on 11/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.
Applicant identified that claims 1-5 and 7-20 encompass Species A (Figures 1-9) for the Tool Exchanger and Species R (Figures 15A-16) for the Surgical Tool.  The examiner disagrees. Claims 3-5, 7-14, and 19 are not directed to the elected species, but are directed to the non-elected species.  Claims 3-9 are not readable on the elected species, Species A (Figures 1-9) because at least claim 3 recites “an overtube that is configured to slide from a first position to a second position over the body, wherein: movement of the overtube to the first position biases the plurality of jaws in a grasping each jaw of the plurality of jaws includes a protrusion to engage an annular barb of the replaceable surgical tool; and the annular barb is symmetric about an axis that, when the replaceable surgical tool is retained by the end effector, is collinear with a central axis of the body” which directed to the non-elected species, Species B (Figures 10-14C).  Instead, the elected species, Species A (Figures 1-9) has jaws 628 and 630 that mate with corresponding protrusions disposed on the surgical tool as description in the specification of the instant application.  Furthermore, the replaceable surgical tool is not positively claim.  Claim 11 is not readable on the elected species, Species A (Figures 1-9) because it at least recites “each jaw of the plurality of jaws includes a plurality of protrusions to respectively engage a plurality of annular barbs of the replaceable surgical tool; and Page 3 of 9Response Submitted November 13, 2020Docket No. 01343-0007App. No. 16/113,686each barb of the plurality of annular barbs is symmetric about an axis that, when the replaceable surgical tool is retained by the end effector, is collinear with a central axis of the body” which directed to the non-elected species, Species B (Figures 10-14C).  Instead, the elected species, Species A (Figures 1-9) has jaws 628 and 630 that mate with corresponding protrusions disposed on the surgical tool as description in the specification of the instant application  Furthermore, the replaceable surgical tool is not positively claim.  Claims 12-14 are not readable on the elected species, Species A (Figures 1-9) because at least claim 12 recites “the plurality of jaws are connected to a .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassler (US Pub. No.: 5,374,277).
Regarding claims 1, 2, 15, 16, 18, and 20, Hassler discloses a surgical tool instrument (instrument 1, Figs. 1-5, the instrument 1 is fully capable to serve as a surgical tool exchanger for replacing surgical tools through its jaws) comprising: an elongated base (combination of 10, 240, 260, and 270, Figs. 1-5) having a first end (proximal end of 1, Fig. 1) and a second end (proximal end of 1, Fig. 1); an end effector (100, Figs. 1 and 4) connected to the elongated base and fully capable to receive a replaceable surgical tool (the end effect is fully capable to receive a replaceable surgical tool through the jaws); an elbow (combination of 130, 120 and 110, Fig. 4) configured to allow the end effector to pivot with respect to the elongated base; and an actuator (350, Figs. 1-3 and Col. 7, lines 1-21) connected to the second end of the elongated base and operatively connected to the end effector and fully capable to cause the end effector to retain the replaceable surgical tool in a first actuation state and release the replaceable surgical tool in a second actuation state (Figs. 1-3 and Col. 7, lines 1-21, the actuator is fully capable to fully capable to cause the end effector to retain the replaceable surgical tool in a first actuation state and release the replaceable surgical tool in a second actuation state); wherein the end effector comprises: a body (40, Fig. 4); and a plurality 

    PNG
    media_image1.png
    341
    666
    media_image1.png
    Greyscale


Claim(s) 1, 2, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al. (US Pub. No.: 2009/0320637).
Regarding claims 1, 2, and 18, Doyle discloses a surgical tool instrument (100, Figs. 1-12, surgical tool instrument 100 is fully capable to serve as a surgical tool exchanger to replace surgical tools by using its graspers/jaws) comprising: an elongated base (110, Figs. 1-5) having a first end (distal end of 110) and a second end (proximal end of 110); an end effector (combination of 120, 130, and 140, Fig. 4) fully capable to receive a replaceable surgical tool (the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US Pub. No.: 5,374,277) as applied to claim15 above, and further in view of Bales et al. (US Pub. No.: 5,331,971).
Regarding claim 17, Hassler discloses substantially all the limitations of the claim but fails to disclose that the first end effector actuator and the second end effector actuator are arranged in a crisscross configuration.
Bales teaches, in the same field of endeavor (surgical instrument with effector), a first end effector actuator (110’, Fig. 5g) and a second end effector actuator (112’, Fig. 5g) for actuating an effector are arranged in a crisscross configuration (Fig. 5g).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first end effector actuator and the second end effector actuator of Hassler to be arranged in a crisscross configuration as taught by Bales in order to obtain the advantage of increasing the angle between the jaws which would lead to a more stable instrument (Bales, Col. 8, lines 1-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20030191494 A1	Gray, Joel Donald et al. discloses a surgical instrument with detachable effector.
US 20040133235 A1	Bacher, Uwe discloses a surgical instrument with detachable effector.
US 20070233052 A1	Brock; David L. discloses a surgical instrument with interchangeable surgical tools.
US 20110087265 A1	Nobis; Rudolph H. et al. discloses a surgical instrument with interchangeable surgical tools
US 20120109186 A1	Parrott; David A. et al. discloses a surgical instrument having an effector and a rotatable elbow/joint.
US 5893875 A	O'Connor; Paul D. et al. discloses a surgical instrument with detachable effector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/            Primary Examiner, Art Unit 3771